Citation Nr: 1454450	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  14-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits resulting from a February 9, 2006 Board decision.

(The following issues are the subject of a separate Board decision:  (1) Entitlement to an effective date earlier than June 30, 1999 for the award of service connection for headaches; (2) Entitlement to an effective date earlier than June 14, 2004 for the award of service connection for degenerative joint disease of the left great toe with hallux valgus; (3) Entitlement to an effective date earlier than August 19, 1999 for the award of service connection for non-specific duodenitis;  (4) Entitlement to an effective date earlier than August 1, 2010, for the award of a total disability rating based on individual unemployability (TDIU); (5) Entitlement to an effective date earlier than August 1, 2010, for the award of  Dependents' Educational Assistance (DEA) benefits); (6) Entitlement to an initial compensable rating for headaches prior to December 27, 2012; (7) Entitlement to a rating in excess of 30 percent for headaches since December 27, 2012; (8) Entitlement to an initial compensable rating for degenerative joint disease of the left great toe with hallux valgus; (9) Entitlement to an initial compensable rating for non-specific duodenitis, prior to December 27, 2012; (10) Entitlement to a rating in excess of 20 percent for non-specific duodenitis since December 27, 2012.)


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1995.
      
The claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas.  

The Board has considered documentation included in Virtual VA and VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter stems from an October 1999 rating decision in which service connection was granted for an adjustment disorder with depressed mood, and a 10 percent evaluation was assigned from October 24, 1996.  The Veteran appealed the evaluation assigned by this decision.
In February 2006, the Board denied an initial evaluation in excess of 10 percent for adjustment disorder with depressed mood.  The Veteran appealed the Board's denial.  In July 2007, the February 2006 Board decision was vacated by the United States Court of Appeals for Veterans Claims (Court).  

The Board remanded the claim in November 2007 for additional development.  In October 2011, "staged" ratings were assigned for the disability by the RO.  In February 2012, the Board remanded the claim for additional development.  In March 2013, the Board granted higher ratings for two of the "staged" ratings on appeal.  In May 2013, the RO implemented the Board's March 2013 decision.  

The Veteran was ultimately awarded a payment of $106,383.73.  The Veteran's present attorney, J. M. W., contends he is entitled to 20 percent of this award.

The dispositive issue in this case appears to be whether the current attorney has been acting in "continuous prosecution of the matter."  38 C.F.R. § 14.636(c)(2) (2014).  

Of note, the regulations involving fee agreements were amended on December 22, 2006.  Those regulations, effective June 23, 2008, replaced 38 C.F.R. § 20.609 with 38 C.F.R. § 14.636.  The changes apply to fee agreements entered into on or after June 23, 2008. 73 Fed. Reg. 29,852, 29,866 (May 22, 2008).  Here, the attorney's fees under appeal stem from a fee agreement entered into in 2012; thus the amended regulations are applicable in this case.

The Board also notes that in 2009, the  United States Court of Appeals for Veteran's Claims (Court) rendered Lippman v. Shinseki, 23 Vet. App. 243 (2009) on a factually similar matter.  The matter here is distinguishable, as the Court in Lippman was concerned with the matter of depriving an attorney of fees for past work actually performed by the same attorney.  That is not the case here.

The record shows that initially, the Veteran was represented by the Texas Veterans Commission.  See October 1996 VA Form 21-22.   In April or May 2006, the Veteran hired J. T. as his attorney.  In the course of the appeal, J. T. unfortunately passed away.  In July 2012, the Veteran executed a VA Form 21-22a appointing the current attorney, J. M. W., as his representative.  

Significantly, however, it appears that between the representation of attorney J. T. and attorney J. M. W., the Veteran was again represented by the TVC as the RO recognized TVC in various letters and TVC filed argument on the Veteran's behalf in 2009, 2010, 2011, and 2012.  In August 2012, the Veteran submitted a letter advising VA that he had hired an attorney, and did not need TVC to represent him anymore.  As such, it does not appear that the current attorney has "continuously prosecuted" this appeal.  

However, absent  from the file is the VA Form 21-22a in which the Veteran re-appointed TVC as his representative.  It may be that J. T. represented the Veteran only before the Court and that the prior representation by TVC resumed thereafter.  However, the attorney-client contract between the Veteran and J. T. describing the scope of  representation is also not of record.  This contract would be helpful in resolving the claim.  It is unclear whether TVC was the proper representative between the appointment of the two attorneys, or whether TVC was improperly recognized as the representative, and representation by J. T. was immediately succeeded by representation by J. M. W.

Additionally, the Board finds that the Veteran should be mailed a copy of the May 2013 determination regarding the attorney fees at issue.  The record does not indicate that he was sent a copy of this document.

As a final matter, in October 2013 the Veteran raised a dispute with the RO's calculation of his monetary award, as he did not believe his was properly paid for having a dependent wife during the course of the appeal.  In December 2013, the RO added this dependent and increased the amount of the Veteran's award.  It does not appear he has again disputed the RO's calculation, but in June 2014 the RO issued a supplemental statement of the case (SSOC) on the matter, including the issue of dependency.  The Veteran responded by filing a VA Form 9 in July 2014.

The RO should clarify with the Veteran the nature of his dispute, if any, with the issue of dependency so the Board may resolve the matter on appeal if desired.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a copy of the May 2013 determination regarding the attorney fees at issue.

2.  Ask the Veteran to identify each representative he retained during the course of his appeal of the claim for higher ratings for adjustment disorder with depressed mood.  

The Veteran should provide the specific dates of representation for each representative, along with a description of the circumstances surrounding the  termination of each representative.  Ask the Veteran to submit all VA Form 21-22s or 21-22as executed in the course of the appeal, as well as all contracts signed with attorneys regarding representation.

Additionally, clarify with the Veteran the nature of his dispute, if any, with the issue of the RO's calculation of dependents in his monetary award.

3.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  All applicable laws and regulations should be considered. 
If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



